Exhibit 77Q Exhibits (a)(1)Certificate of Amendment of Declaration of Trust and Redesignation of Series, effective June 27, 2008 (ING Principal Protection Fund VII into ING Index Plus LargeCap Equity Fund VII) – Filed as an Exhibitto Post-Effective Amendment No.93 to the Registrant’s Registration Statement on FormN-1A filed on June 23, 2008 and incorporated herein by reference. (a)(2)Abolition of Series of Shares of Beneficial Interest for ING Index Plus Large Cap Equity Fund, ING Index Plus LargeCap Equity Fund II, ING Index Plus LargeCap Equity Fund III, ING Index Plus LargeCap Equity Fund IV, ING Index Plus LargeCap Equity Fund ING Index Plus LargeCap Equity Fund V, ING Index Plus LargeCap Equity Fund VI and ING Index Plus LargeCap Equity Fund VII. (e)(1)Amended and Restated Schedule A, dated August1, 2007 with respect to the Investment Management Agreement between ING Equity Trust and ING Investments, LLC (ING Index Plus LargeCap Equity Fund, ING Index Plus LargeCap Equity Fund II, ING Index Plus LargeCap Equity Fund III and ING Principal Protection Fund IV – ING Principal Protection Fund XII) – Filed as an Exhibitto Post-Effective Amendment No.82 to the Registrant’s Registration Statement on FormN-1A filed on September27, 2007 and incorporated herein by reference. (e)(2)Schedule A, dated October2008, with respect to the Investment Management Agreement between ING Investments, LLC and ING Equity Trust dated September 23, 2002 as Amended and Restated February 1, 2005 – Filed herein. (e)(3)Amended Schedule A dated October2008 with respect to the Investment Management
